Citation Nr: 0729989	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis, right 
wrist.

2.  Entitlement to service connection for a lump, left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
January 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, denied a 
claim of entitlement to service connection for arthritis, 
right wrist; a lump, left hand; and arthritis of the left 
wrist.

In a rating action dated in November 2004, the RO granted the 
claim of entitlement to service connection for arthritis, 
left wrist.  Therefore, the Board finds the issues listed on 
the title page of this decision are the only matters 
remaining for appellate review. 

The veteran failed to report to a travel Board hearing 
scheduled in October 2005, without good cause shown.  The 
Board construes this action as a withdrawal of his request 
for a hearing.  

The issue of service connection for right wrist arthritis is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The cumulative and competent medical evidence shows that 
the claimed "lump" or "knot" on the veteran's left hand is 
a manifestation of Dupuytren's contracture, which is 
encompassed in the service-connected injuries to the median 
nerve of the left arm disability evaluation.



CONCLUSION OF LAW

The claim for service connection for a lump, left hand is 
moot.  38 U.S.C.A. § 101, 1101, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2003, October 2003, and December 2003.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  Therefore, to 
move forward with adjudication of this claim would not cause 
any prejudice to the veteran. 




Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Factual Background

The veteran contends that he is entitled to service 
connection for a lump in his left hand caused by service-
related injuries and the resultant operations.  The Board has 
considered the veteran's contentions, but finds however, that 
issue must be dismissed as moot, as the veteran is presently 
service-connected for the claimed disability.

The veteran underwent a VA examination in March 1997, where 
his history of injuries caused by the 1996 explosion was 
reviewed.  It was indicated that there apparently was some 
involvement of the left median nerve.  Following an 
examination, a diagnosis of probable incomplete left median 
nerve injury was made.  Thereafter, in a rating action dated 
in April 1997, the RO awarded the veteran service connection 
for residuals of injuries to the median nerve of the left 
arm.  A disability rating of 20 percent was assigned, 
effective from January 14, 1997.

In his June 2003 application for compensation, the veteran 
requested service connection for a lump in his left hand.  

The veteran underwent another VA examination in October 2003.  
During the examination, it was noted that the veteran had 
developed an extensive cut in his left forearm which resulted 
in a rupture of the ulnar artery, perhaps the ulnar nerve, 
and possibly a rupture of the ulnar nerve and lesion of the 
median nerve.  The veteran contended that because he had not 
received appropriate medical attention from a neurologic 
specialist following his initial injuries, and a Dupuytren's 
contracture developed.  Upon examination, the physican noted 
the beginning of a Dupuytren contracture, observed as an 
engrossing of the tendons in the veteran's left palm, and the 
beginning of a flexion contracture of the third and fourth 
fingers of the left hand.  This examiner opined that the 
Dupuytren's contracture was unrelated to either the median or 
ulnar nerve.  

A VA outpatient treatment record dated in August 2004 shows 
an assessment of Dupuytren's contracture with history of left 
median nerve release.

In correspondence sent to The Honorable Lindsey Graham, of 
the U.S. Senate, dated in October 2004, the veteran discussed 
the "knot" in his left hand, which he indicated was the 
result of having his hand in a cast.  He also expressed his 
general disagreement with the findings of the October 2003 VA 
examiner, who opined that the Dupuytren's contracture ("the 
knot") on the veteran's hand was not connected to his 
[service-connected] nerve damage.  In addition, the veteran 
attached a copy of an examination report, dated in October 
1996, which contained findings from a neuromuscular 
examination of his left upper extremity.  The findings 
included the following statement: "there was 5/5 flexor 
carpi ulnaris and flexor digitorum profundus function to the 
ring finger and small finger."  In a handwritten note with 
an arrow pointing to this sentence, the veteran indicated 
that this was the knot he was describing.  

In August 2004, the veteran underwent an examination by a VA 
neurologist.  During the examination, the veteran reported 
that following his initial treatment for his injuries, he was 
placed in a cast with his [left] elbow, fingers, and wrists 
flexed.  Five to seven weeks later when the cast was removed, 
he noted a "knot" in the palm of his left hand, at the site 
that was injured.  The veteran stated that he was told this 
was due to a "binding of the tendon," and since then the 
situation had worsened.  Upon examination, the veteran was 
observed to have a palpable thickening which was longitudinal 
in the palm of the left hand at the level of the index 
finger.  There was also some possible early thickening which 
was similar at the base of the little finger.  The final 
diagnosis was left Dupuytren's contracture which was at least 
as likely as not related to the veteran's service-connected 
injury. 

Thereafter, in a rating action dated in November 2004, the 
veteran was granted service connection for residuals of 
injuries to the median nerve of the left arm, with 
Dupuytren's contracture, rated as 20 percent disabling, 
pursuant to 38 C.F.R. § 4.71a, 4.124A, Diagnostic Codes 5523-
8515 (2006).

Analysis

Based upon the cumulative evidence in the case, the Board 
notes that the claimed disability of a "lump in the left 
hand" is synonymous with the "knot" which the veteran 
described during his VA examinations in October 2003 and 
August 2004; and in the October 2004 written correspondence 
sent to a U.S. Senator.  Furthermore, the Board observes that 
the lump/knot in the veteran's left palm has been identified 
as a manifestation or symptom of Dupuytren's contracture.  
Recently an August 2004 VA examination, this Dupuytren's 
contracture was determined to be etiologically related to the 
residuals of his service-connected median nerve injury.

On the basis of the August 2004 examination, the RO included 
the Dupuytren's contracture symptom in the disability 
evaluation for the residuals of injuries to the median nerve 
of the veteran's left arm; in a rating action dated in 
November 2004.  Therefore, the claimed disability, which has 
been characterized interchangeably throughout the appeal as a 
both "lump" and as a "knot," has already been adjudicated 
and assigned a disability evaluation, under 38 C.F.R. 
§ 4.71a, 4.124A, Diagnostic Codes 5523-8515 (2006).  
Therefore, the Board must deny the issue of entitlement to 
service connection for a lump, left hand as moot.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

ORDER

Service connection for a lump, left hand is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The veteran maintains that the degenerative joint disease of 
the right wrist is caused or aggravated by is service-
connected disabilities.  In this regard, while the veteran 
has been afforded a VA medical examination wherein 
degenerative joint disease of the right wrist was diagnosed, 
there was no opinion rendered that specifically addressed the 
issue of secondary service connection for the right wrist.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In order to ascertain whether the degenerative joint disease 
or the right wrist has been caused or aggravated by service-
connected disabilities, additional evaluation is needed.  The 
issue is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2. The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for degenerative 
joint disease of the right wrist since 
June 2003.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
etiology of the degenerative joint 
disease of the right wrist.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that any present 
degenerative joint disease of the right 
wrist was either incurred or aggravated 
as a result of his service- connected 
disabilities.  If it is determined that a 
right wrist disability existed prior to 
an injury having been incurred as a 
result of the service- connected 
disabilities, the examiner should provide 
an opinion as to the baseline level of 
severity of the nonservice-connected 
disease or injury before the onset of 
aggravation.  Any opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


